Ferguson, Judge
(dissenting):
I dissent.
While I agree with my brothers that the evidence of accused’s earlier participation in another joint assault upon a different victim was admissible, under the circumstances of this case, to establish his connection with the charged offense, I cannot join in their conclusion that the law officer either was not required sua sponte to instruct upon the limited purpose for which it was received, or did, in effect, so advise the court members.
The facts have been ably set forth by Judge Kilday, and he has called attention to the decisions of this Court which are relevant to the controversy before us. In my opinion, these precedents are in irreconcilable conflict, and an at*559tempt to bring them in line and support the Court’s present holding merely adds to the confusion which is rampant in this area. It seems to me that the administration of military justice would be better served by the adoption of a hard and fast principle and adherence to it. In connection with evidence of prior misconduct, our proper position should, in my view, be a requirement that sua sponte limiting instructions accompany its receipt.
Our decision in United States v Haimson, 5 USCMA 208, 17 CMR 208, is to the contrary. There, we said, at page 281:
“The only instruction to which the accused was entitled would have been one to the effect that the members of the court might not permissibly consider the evidence of specific misconduct as showing an evil disposition, or criminal propensity, on the accused’s part, and from the fact of that disposition infer that he had committed the offenses alleged. Such an instruction would certainly have been appropriate. But the law officer — we are equally sure — was under no duty sua sponte to charge the court regarding this aspect of evidence. The burden of requesting such an instruction rested on defense counsel. Cf. United States v Johnson, 3 USCMA 709, 14 CMR 127; United States v Schumacher, 2 USCMA 134, 7 CMR 10.” [Emphasis partially supplied.]
We nonetheless re-examined the precise problem in United States v Bryant, 12 USCMA 111, 30 CMR 111. There, after consideration of the holding in Haimson, supra, we said, at page 115:
“Some cases in the Federal courts indicate that, absent a defense request, it is not prejudicial error to fail to give an instruction on the limited purpose for which evidence of offenses other than those charged is admitted. See Breese v United States, 203 Fed 824 (CA 4th Cir) (1913). In our opinion, however, the better rule is that the instruction is a necessary concomitant of such evidence, The Court of Appeals for the Fifth Circuit has pointed out that ‘requisite caution’ in the use of such evidence includes an instruction on the special purpose for which it is admitted. Ahrens v United States, 265 F 2d 514, 516 (1959); see also Martin v United States, 127 F 2d 865 (CA DC Cir) (1942), concurring opinion by Judge Stephens.” [Emphasis supplied.]
We again considered the issue some three months after United States v Bryant, supra, was decided. In United States v Sellers, 12 USCMA 262, 30 CMR 262, we were confronted with the introduction of evidence that the accused gambled heavily and had written bad checks. The law officer did not inform the court members of the limited purpose for which this evidence of other misconduct was received. While some attempt was made by Judge Lat-imer to base the Court’s decision on an alternative ground, it was flatly declared that no sua sponte limiting instruction was required. Thus, my brothers, over my dissent, stated at page 272:
“. . . It is asserted, however, that . . . the law officer erred in failing to give a limiting instruction requested by the defense at trial. We are unable to subscribe to that view. In the first place there was no request for a limiting instruction on the check evidence and under our view of the law the law officer was not required to instruct thereon of his own accord. United States v Haimson, 5 USCMA 208, 17 CMR 208.” [Emphasis supplied.]
It is apparent to me that our decisions in United States v Haimson and United States v Sellers, both supra, on the one hand, and in United States v Bryant, supra, on the other, are diametrically opposed. It has been suggested by the Government that the Bryant decision is limited to special courts-martial, the type of tribunal there involved. We have, however, always refused to draw any such distinction, and I do not understand that my brothers here attempt so to circumscribe the rule. See United States v Pinkston, 6 USCMA 700, 21 CMR 22. *560Rather, the principle is characterized as “not ... of absolute and undeviating application,” and exception is created on the basis that the defense counsel here objected to the admissibility of the evidence and argued to the court members that it should not be considered for any purpose. Chief Judge Quinn concludes that an effective instruction was given.
Logically, it would seem that the defense counsel’s position more strongly supports invocation of the requirement for a sua sponte instruction than an ad hoc exception to that rule. It demonstrates beyond cavil his fear that uninstructed members would have any doubts concerning accused’s guilt overcome by the fact that he had participated in the earlier assault and should, therefore, be punished because of his generally bad behavior. Jurymen are unlikely to pay much attention to protestations of innocence when evidence of other, uncharged crimes is paraded before them unless they are also informed of the purpose for which such proof is admitted.
That is precisely why I believe that a law officer or president of a special court-martial should be required to instruct sua sponte on the limited end for which evidence of other misconduct is admitted. The theory behind the normal exclusion of such proof lies not only in its logical irrelevancy, but also in the inherent danger that court members will convict a “bad man” rather than one who is proven guilty of the specific counts alleged. If there exists this tendency on the part of jurors, military and lay, in sufficient degree normally to exclude such proof — and this is conceded in all jurisdictions— then it would seem equally as important to insure that the evidence is not misused when it is properly received. In short, as was noted by the Chief Judge, in United States v Bryant, supra, proof of other misconduct is ordinarily excluded, but if admissible, the limiting instruction is a “necessary concomitant” of its receipt. Accordingly, I believe its omission here was prejudicial. Certainly, I am unable to join the Chief Judge in his belief that the law officer so advised the court.
When affirmance is nonetheless ordered because of the defense counsel’s opposition to the evidence’s admissibility for any purpose, I believe we create further confusion and establish an ad hoe treatment of instructional questions which is scarcely designed to enhance the administration of military justice. Accordingly, I note my dissent from the rationale and conclusions of my brothers.
I would set aside the decision of the board of review and authorize a rehearing.